                 Case 5:19-cv-00834-DAE Document 1-2 Filed 07/15/19 Page 1 of 1



                                Copyrights-In-Suit for IP Address 70.121.72.191

ISP: Spectrum
Location: Cedar Park, TX



                               Registration        Date of First         Effective Date of   Most Recent Hit
Title                          Number              Publication           Registration        UTC
Kaisa Slippery and Wet         PA0002173482        05/03/2019            05/13/2019          05/05/2019

XXX Threeway Games             PA0002078584        06/30/2017            08/30/2017          12/30/2018

Cum In For An Orgy             PA0002139295        08/11/2018            08/27/2018          12/25/2018

Threeway Strip Poker           PA0002133715        07/27/2018            08/02/2018          07/29/2018

Moving Day Sex                 PA0002133713        07/21/2018            08/02/2018          07/24/2018

Supermodel Sex                 PA0001967075        09/02/2015            09/07/2015          07/07/2018

Truth or Dare                  PA0001846099        05/16/2013            06/30/2013          07/06/2018

Want To Fuck My Wife           PA0002042072        02/10/2017            03/25/2017          07/26/2017

A Fucking Hot Threesome        PA0001957700        08/07/2015            08/17/2015          07/26/2017


Total Malibu Media, LLC Copyrights Infringed: 9




                                                  EXHIBIT B
WTX40
